NOTICE OF ALLOWABILITY
Allowable Subject Matter
Claims 1-2 and 7-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A gas burner assembly comprising: a burner body having a single combustion chamber, wherein a size of a first constriction of the first venturi is different than a size of a second constriction of the second venture of two mixing tubes and is configured for a first turndown ratio different than and a second turndown ratio of the two mixing tubes. 
The novelty features mentioned above, in particular, about two venturi mixing tubes in a single combustion chamber, having two different turndown ratio and such features cannot be modified without impermissible hindsight as it claimed in the invention. 
Conclusion
2.	The prior art does not disclose the subject matter of the invention in dual venturi single chamber gas burner. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKHIL P MASHRUWALA whose telephone number is (571)270-3519.  The examiner can normally be reached on Flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKHIL P MASHRUWALA/Examiner, Art Unit 3762                                                                                                                                                                                                        
/DAVID J LAUX/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
May 8, 2021